DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Introduction
The following is a final Office Action in response to Applicant’s communications received on July 24, 2022.   
Currently claims 1-20 are pending. Claims 1, 8 and 15 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2022 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Response to Amendments 
Applicant made no amendments to the claims with respect to the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.



Response to Arguments
Applicant’s arguments field on July 24, 2022 have been fully considered but they are not persuasive.
In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the present claims, like Enfish, are directed to a data structure that improves the operation of a computer system. Therefore, the present claims are not directed to an abstract idea. But rather, they are focused on improving the operation of a computer (i.e., the blockchain network). 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant’s claims are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique using “self-referential” feature—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Thus, under the 2019 Revised analysis, the claim in Enfish does not recite an abstract idea in Prong One, and the improvement is not dependent on the additional elements. In contrast, Applicant’s invention is not making an improvement to the blockchain, but instead utilizing a blockchain ( e.g., a decentralized database) as a tool to store and manage transactions. See Specification in [0152]: “The blockchain 710 can be used to significantly improve both a training process 702 of the machine learning model and a predictive process 704 based on a trained machine learning model…This can significantly reduce the collection time needed by the host platform 720 when performing predictive model training.”  Even the blockchain may provide a faster and a more secure interactions among a group of entities when sharing date across a network, but the improvement is from the basic capability of the blockchain technology, rather than making an improvement to the functioning of a blockchain. Besides, the claims do not recite any training process and predictive process, such improvement does not apply to the claims. However, in the present case, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power Group, 2016 WL 4073318, at *4. 
In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims are subject matter eligible in light of SRI International, Inc. v. Cisco Systems, Inc., 930 F.3d 1327. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant’s claims are unlike the claims in SRI International, in which the Federal Circuit determined “the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims” that “are not directed to just analyzing data from multiple sources to detect suspicious activity” but are “directed to an improvement in computer network technology.” 930 F.3d at 1303, 1304. In contrast, the rejected claims do not adhere to the same fact pattern seen in the SRI International decision—detect suspicious activity by using network monitors. But instead, detect an aggregation event or a disaggregation event associated with an asset (e.g., making update/change to the asset table), and identify a row in an asset table, which can be performed in the human mind (including observation, evaluation, judgement). Identifying how much space is reserved in a block and reserving block space involves the concept of reserving a resource, which is an abstract idea. See Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317, 1327 (Fed. Cir. 2020) (“Controlling access to resources is exactly the sort of process that ‘can be performed in the human mind, or by a human using a pen and paper.’). 

In the Remarks on page 14, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that even if the claims were directed to “certain methods of organizing human activity”, as alleged by the Examiner—a point Applications do not concede—such judicial exception is clearly integrated into a practical application, and is therefore subject matter eligible. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant’s argument amounts to a general allegation that the judicial exception is integrated into a practical application, but fails to particular point out what the additional elements and how they integrate the judicial exception into a practical application. To integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. In the present case, as can be seen on page 8-9 of the previous Office Action, beyond the abstract idea, claim 8 recites the additional elements of “by a blockchain node” and “execution of a linear-time ingestion algorithm” for performing the steps of : detecting an asset aggregation or disaggregation event, identifying a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, modifying the row only once based on the aggregation event or the asset disaggregation event and a linear-time ingestion algorithm, and computing supply-chain metrics based on the updated world-state table. The Specification discloses the blockchain node in a high level of generality that “The blockchain node 102 may be a computing device or a server computer, or the like, and may include a processor 104, which may be a semiconductor-based microprocessor, a central processing unit (CPU)” (see ¶ 59). The claims add nothing more than generic computer components that perform generic computer functions to implement the abstract idea. For example, performing calculations quickly (e.g., low-latency or in real-time) is simply the result of using a computer. However, the court has held that it is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer, see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016); and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claims as a whole does not include additional elements that integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.
 
In the Remarks on page 18, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Examiner does not provide any discussion of the Berkheimer factors. Thus, the Examiner has not satisfied the burden of proof that the claims are directed to well-understood, routine, and conventional activities. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As pointed out by the Applicants, the USPTO states that a conclusion that additional elements are well-understood, routine, conventional activity, must be based on one or more of the four factors under the Berkheimer Memo. Thus, Berkheimer does not require the Examiner to make a factual finding that all claim elements are well-understood, routine or conventional. Rather, a Berkheimer factual funding is required for the additional elements or a combination of additional elements outside of the identified abstract idea. See Berkheimer Memo, p. 2. As for here, the claims recite no additional element or combination of elements perform functions that take into account as well-understood, routine, and conventional activity. Therefore, a Berkheimer factor is not required. 
Further, in response to Applicant’s arguments that “At least the claimed asset containment world-state table of a leger of a blockchain of the blockchain network, the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field having a value greater than T1 is an additional element or combination of elements perform functions that must be taken into account in the Berkheimer analysis. See Remarks, page 20. The Examiner respectfully disagrees. The recited limitations merely describe the attributes of the row of the asset containment world-state table, the row comprising different fields having different values to be identified, which are part of the abstract idea. Moreover, the Examiner has never said that such limitations was a function that amounted to well-understood, routine, and conventional activity.  Therefore, a Berkheimer factor is not required.

In the Remarks on page 20, Applicants’ arguments with respect to the 35 U.S.C. § 103 rejection that BOLENE and LOAIZA, whether taken alone or in any reasonable combination, do not disclose the feature of claim 1 “identify a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field having a value greater than T1, the row corresponding to a prior aggregation event associated with the asset or a prior disaggregation event associated with the asset”. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Bolene discloses a table comprising a row comprising start time filed a start time having values, the row corresponding to either an aggregation event or a disaggregation event (See Fig. 14); and “identify sellable items, as well as their container or aggregation hierarchies to the system, generate commissioning events or any other type of event; the commissioning event may include any other desired information, including an event date/time , a record time, an EPC list, a container, a read point, a business location, a batch number, and etc.; the item having a commissioning event associated to either previously decommissioned, or a new commissioning event was never commissioned; the system checks for the existence of only one aggregation event earlier in the event sequence than the current event (see ¶ 32-35, ¶ 80-82, ¶ 117-122: example of generating and identifying a list event for a target item stored in time order).
As a courtesy note to Applicant(s), limitations that merely characterizing the row of the asset containment world-state table (e.g., the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field having a value greater than T1, the row corresponding to a prior aggregation event associated with the asset or a prior disaggregation event associated with the asset) are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

In the Remarks on page 23, Applicants’ arguments with respect to the 35 U.S.C. § 103 rejection that BOLENE and LOAIZA, whether taken alone or in any reasonable combination, do not disclose the feature of claim 1 “modify the row only once based on the asset aggregation event or the asset disaggregation event and a linear-time ingestion algorithm”. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Loaiza discloses “the DBMS 100 may receive a DDL statement to create a new relational table 120 for blockchain storage” (see ¶ 40); and “the relational table 120 has special behavior that occurs when modification of an existing row such as A, the existing row A is retained without modification and, instead, a new row B is appended to the relational table” (see ¶ 31). Thus, Loaiza teaches a blockchain may allow only one change to a row in a table at creation, any modification to an existing row is prohibited, which refers as a one-shot ingestion. 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Bolene and in view of Loaiza teaches the limitations in the form of Applicant claimed.
Claim Rejections - 35 USC § 101

The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a system comprising a memory and a processor, which falls within the statutory category of a machine; claims 8-14 are directed to a method for computing supply-chain metrics, which falls within the statutory category of a process; and claims 15-20 are directed to a non-transitory computer-readable medium comprising instructions, which falls within the statutory category of a product. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Revised Guidance), 84 Fed. Reg. 50, 54-55.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claims 8-14 recite limitations of “detecting an aggregation event associated with an asset or a disaggregation event associated with the asset…occurring at time 1, identifying a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field having a value greater than T1, the row corresponding to a prior aggregation event associated with the asset or prior disaggregation event associated with the asset, modifying the row only once based on the asset aggregation or disaggregation event and a linear-time ingestion algorithm; and computing supply-chain metrics based on the updated world-state”, the dependent claims further recite the similar limitations of “performing a low-latency estimation, splitting the computation of the supply-chain metrics between an ingestion time and a query time, executing the linear-time algorithm, unrolling multiple-levels of an asset containment based on children, and detecting parent-child-parent loop errors”. The limitations, as drafted, are methods that, under their broadest reasonable interpretation, cover performance of fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations; business relations), and/or managing personal behavior or relationships or interactions between people (including following rules or instructions). The claimed invention are methods that allow user to query data on the world state table and generating supply-chain metrics. The Specification in ¶ 39 describes that “The application can utilize smart contracts that are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes, which is referred to as an endorsement policy.” The mere nominal recitation of “by a blockchain node” (comprising a memory and a processor) does not take the claims out of the certain methods of organizing human activity grouping. See 84 Fed. Reg. 52.  Thus, the claim recites an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 8 recites the additional elements of “by a blockchain node” and “execution of a linear-time ingestion algorithm” for performing the steps of : detecting an asset aggregation or disaggregation event, identifying a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, modifying the row only once based on the aggregation event or the asset disaggregation event and a linear-time ingestion algorithm, and computing supply-chain metrics based on the updated world-state table. The Specification discloses the blockchain node in a high level of generality that “The blockchain node 102 may be a computing device or a server computer, or the like, and may include a processor 104, which may be a semiconductor-based microprocessor, a central processing unit (CPU)” (see ¶ 59). The claims add nothing more than generic computer components that perform generic computer functions to implement the abstract idea. For example, performing calculations quickly (e.g., low-latency or in real-time) is simply the result of using a computer. However, the court has held that it is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer, see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016); and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claims as a whole does not include additional elements that integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 8 recites the additional elements of “by a blockchain node” and “execution of a linear-time ingestion algorithm” for detecting an asset aggregation or disaggregation event, identifying a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, modifying the row only once based on the aggregation event or the asset disaggregation event and a linear-time ingestion algorithm, and computing supply-chain metrics based on the updated world-state table. The Specification discloses the blockchain node in a high level of generality that “The blockchain node 102 may be a computing device or a server computer, or the like, and may include a processor 104, which may be a semiconductor-based microprocessor, a central processing unit (CPU)” (see ¶ 59). When given the broadest reasonable interpretation and in light of the Specification, these devices are no more than generic computer components, at best, the blockchain node may invoked as a tool for the execution of a linear-time ingestion algorithm (mathematical equation) to implement the abstract idea. However, simply implementing the abstract idea on a generic computer for performing generic computer functions does not amount to significantly more than the abstract idea. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)(Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017) (Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail); and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) (Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase); and MPEP 2106.05.
For the foregoing reasons, claims 8-14 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - system claims 1-7 and medium claims 18-20 parallel claims 8-14 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
 Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12,15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Bolene et al., (US 2014/0136291, hereinafter: Bolene); and in view of Loaiza et al., (US 2021/0073209).  

Regarding Claim 1, Bolene discloses a node in a blockchain network, the node comprising: 
a memory storing one or more instructions (see ¶ 12); and
a processor that when executing the one or more instructions (see ¶ 12) is configured to:
detect an aggregation event associated with an asset or a disaggregation event associated with the asset, the aggregation event or the disaggregation event occurring at time T1 (see Fig. 11, Fig. 14; ¶ 38-40, ¶ 57-58, ¶ 65-66, ¶ 81); and
identify a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field have a value greater than T1 (see Fig. 14), the row corresponding to a prior aggregation event associated with the asset or a prior disaggregation event associated with the asset (see Fig. 14, ¶ 35, ¶ 81, ¶ 231);
compute supply-chain metrics based on the updated world-state table (see ¶ 26-27, ¶ 208, ¶ 250).  
Bolene does not explicitly the following limitations; however, Loaiza in an analogous art for supporting blockchain collections in a database discloses
identify a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network (see ¶ 29, ¶ 32);
modify the row only once based on the asset aggregation event or the asset disaggregation event and a linear-time ingestion algorithm (see ¶ 31-33, ¶ 77-78 and ¶ 89). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene to include the teaching of Loaiza in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more secure mechanisms of DBMS, in turn operational efficiency.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 Regarding Claims 2, 9 and 16, Bolene discloses the node/method/medium, wherein the processor is further configured to: 
detect the asset aggregation event or the disaggregation event at an asset ingestion time (see ¶ 60, ¶ 81, ¶ 150-157). 

 Regarding Claims 5, 12 and 19, Bolene discloses the node/method/medium, wherein the processor is further configured to: 
execute the linear-time algorithm (instructions, rules, code) to process combinations of asset aggregation or disaggregation orderings at a query time (see ¶ 15, ¶ 130, ¶ 256).  

Regarding Claim 8, Bolene discloses a method, comprising: 
detecting, by a blockchain node, an aggregation event associated with an asset or a disaggregation event associated with the asset, aggregation event or the disaggregation event occurring at time T1 (see Fig. 11, Fig. 14; ¶ 38-40, ¶ 57-58, ¶ 65-66, ¶ 81); 
identifying, by the blockchain node, a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field have a value greater than T1 (see Fig. 14), the row corresponding to a prior aggregation event associated with the asset or a prior disaggregation event associated with the asset of a ledger of a blockchain of the blockchain network; and
computing supply-chain metrics based on the updated world-state table (see ¶ 26-27, ¶ 208, ¶ 250).

Bolene does not explicitly the following limitations; however, Loaiza discloses
identifying, by the blockchain node (see ¶ 101), a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network (see ¶ 29, ¶ 32); and
modifying, by the blockchain node (see ¶ 101), the row only once based on the asset aggregation event or the asset disaggregation event and a linear-time ingestion algorithm (see ¶ 31-33, ¶ 77-78 and ¶ 89). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene to include the teaching of Loaiza in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more secure mechanisms of DBMS, in turn operational efficiency.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 15, Bolene discloses a non-transitory computer readable medium comprising one or more instructions that when executed by a processor (see ¶ 15) of a node in a blockchain network cause the processor to perform: 
detecting an aggregation event associated with an asset or a disaggregation event associated with the asset, aggregation event or the disaggregation event occurring at time T1 (see Fig. 11, Fig. 14; ¶ 38-40, ¶ 57-58, ¶ 65-66, ¶ 81); 
identifying a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network, the row comprising a start time lower bound field having a value less than or equal to T1 and an end time upper bound field have a value greater than T1 (see Fig. 14), the row corresponding to a prior aggregation event associated with the asset or a prior disaggregation event associated with the asset (see Fig. 14, ¶ 35, ¶ 81, ¶ 231); and
computing supply-chain metrics based on the updated world-state table (see ¶ 26-27, ¶ 208, ¶ 250).
Bolene does not explicitly the following limitations; however, Loaiza in an analogous art for supporting blockchain collections in a database discloses
identifying a row in an asset containment world-state table of a ledger of a blockchain of the blockchain network (see ¶ 29, ¶ 32); and
modify the row only once based on the asset aggregation event or the asset disaggregation event and a linear-time ingestion algorithm (see ¶ 31-33, ¶ 77-78 and ¶ 89). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene to include the teaching of Loaiza in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more secure mechanisms of DBMS, in turn operational efficiency.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Bolene and in view of Loaiza as applied to claims 1, 2, 5, 8, 9, 12,15, 16 and 19 above, and further in view of Strong et al., (US 2019/0043201, hereinafter: Strong). 

Regarding Claims 3, 10 and 17, Bolene and Loaiza do not explicitly disclose the following limitations; however, Strong discloses the system/method/medium, wherein the processor is further configured to: 
perform a low-latency real-time estimation of the supply-chain metrics at a query time based on the world-state table (see ¶ 191-192, ¶ 638). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene and in view of Loaiza to include the teaching of Strong in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 4, 11 and 18, Bolene and Loaiza do not explicitly disclose the following limitations; however, Strong discloses the node/method/medium, wherein the instructions further cause the processor to split the computation of the supply-chain metrics between an ingestion time and a query time (see ¶ 328, ¶ 372). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene and in view of Loaiza to include the teaching of Strong in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Regarding Claims 6, 13 and 20, Bolene and Loaiza do not explicitly disclose the following limitations; however, Strong discloses the system/method/medium, wherein processor is further configured to: 
unroll multiple-levels of an asset containment based on children (see ¶ 536-537, ¶ 657-658, ¶ 682). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene and in view of Loaiza to include the teaching of Strong in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claims 7 and 14, Bolene and Loaiza do not explicitly disclose the following limitations; however, Strong discloses the system/method/medium, wherein the processor is further configured to: 
detect parent-child-parent loop errors (see ¶ 425, ¶ 682).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bolene and in view of Loaiza to include the teaching of Strong in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making.  Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chalakudi et al., (US 2019/0116142) discloses a system for handling message transfers having different message exchange patterns with blockchain for executing a smart contract to compare the first hash of the message to the second hash of the message to identify an out-of-balance message transfer event.
Dasari et al., (US 2020/0051011) discloses a supply chain forecasting system to initiate, adjust, and fulfill smart contracts associated with the delivery of physical objects using blockchain controls. 
“Leveraging Blockchain Technology to Enhance Supply Chain Management in Healthcare”, by Mackey et al., Lipscomb University, Blockchain in Healthcare Today, March 27, 2018.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624